State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: August 21, 2014                     519489
_________________________________

In the Matter of MARY MAHER
   et al.,
                    Respondents,
      v

NEW YORK STATE BOARD OF
   ELECTIONS,                                 MEMORANDUM AND ORDER
                    Respondent,
      and

DANIEL CASTRICONE,
                      Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   August 21, 2014

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.

                               __________


     Daniel Castricone, Tuxedo, appellant pro se.

      James Walsh, Schenectady, for Mary Maher and another,
respondents.

                               __________


Per Curiam.

      Appeal from an order of the Supreme Court (Maney, J.),
entered August 11, 2014 in Albany County, which, among other
things, granted petitioners' application, in a proceeding
pursuant to Election Law § 16-102, to declare invalid the
designating petition naming respondent Daniel Castricone as the
Conservative Party candidate for the public office of Member of
the Assembly for the 98th Assembly District (Full Term) in the
                              -2-                519489

September 9, 2014 primary election.

      In January 2014, the former Member of the Assembly for the
98th Assembly District began serving in another elected capacity,
thereby creating a vacancy in that office. Two months later,
respondent New York State Board of Elections certified two
offices to be filled relative to this Assembly seat at the
November 2014 general election – one for the unexpired term
created by the subject vacancy and one for a full two-year term.
Respondent Daniel Castricone (hereinafter respondent), who is not
a member of the Conservative Party, thereafter circulated
designating petitions indicating that he was seeking the
nomination of the Conservative Party for the office of Member of
the Assembly for the 98th Assembly District (Full Term) and the
office of Member of the Assembly for the 98th Assembly District
(To Fill Vacancy for Remainder of Term). On July 14, 2014,
shortly after the period in which to collect signatures
concluded, the State Conservative Party filed two separate
certificates authorizing respondent as a candidate for the
offices at issue. Although respondent insists that he thereafter
filed two certificates of acceptance – one for each office – the
State Board has only one certificate of acceptance on file, in
which respondent acknowledges his acceptance of his designation
as the Conservative Party candidate for the office of "NY
Assembly 98th District New York to fill vacancy for remainder of
term."

      In the interim, on or about June 19, 2014, the State Board
issued a directive wherein it opined that inasmuch as no special
election had been called by the Governor to fill the vacancies
existing in various State Senate and Assembly seats (see Public
Officers Law § 42 [4]), including the one at issue here, "such
office should be filled at the upcoming General Election and the
office should appear only ONCE on the ballot, for the full term."
Hence, at the time that respondent began circulating his
designating petitions, there was but one office to be filled –
Member of the Assembly for the 98th Assembly District for the
                              -3-                519489

full two-year term.1

      Petitioners thereafter commenced this proceeding pursuant
to Election Law § 16-102 seeking to declare invalid the
designating petition naming respondent as the Conservative Party
candidate for the office of Member of the Assembly for the 98th
Assembly District (Full Term) in the September 9, 2014 primary
election, citing respondent's allegedly defective certificate of
acceptance.2 The parties agreed to forgo a hearing and, after
reviewing the parties' submissions and the relevant documentary
evidence, Supreme Court, among other things, declared
respondent's designating petition to be null and void and
restrained the State Board from placing his name on the primary
election ballot as the Conservative Party candidate for the
office of Member of the Assembly for the 98th Assembly District
(Full Term). This appeal by respondent ensued.

      Pursuant to Election Law § 6-134 (1), "[i]f two or more
offices having the same title are to be filled for different
terms, the terms of office shall be included as part of the title
of the office" on the underlying designating petition. No
corresponding requirement, however, appears in Election Law
§ 6-146, which governs the declination or acceptance of a party
nomination or designation. Rather, the statute requires only
that where, as here, an individual is "designated or nominated


     1
        The first day to collect signatures with respect to a
petition designating a candidate for an office to be filled at a
state or local primary election was May 29, 2014, and it appears
that respondent's representatives began collecting signatures for
him on June 15, 2014. The record does not reflect whether
respondent and/or his representatives thereafter became aware of
the State Board's June 19, 2014 directive.
     2
        Respondent thereafter commenced a proceeding in Orange
County seeking an order validating his designating petition.
Upon the parties' consent, the two proceedings were joined and,
after being advised that the State Board had validated
respondent's designating petition, respondent's petition to
validate was withdrawn.
                               -4-                519489

for a public office other than a judicial office by a party of
which he [or she] is not a duly enrolled member, . . . such
person shall, in a certificate signed and acknowledged by him [or
her], and filed as provided in [Election Law article 6], accept
the designation or nomination as a candidate of . . . such party
. . ., otherwise such designation or nomination shall be null and
void" (Election Law § 6-146 [1]). Having reviewed the cited
statutes, we find that the requirements governing the execution
and filing of a certificate of acceptance under Election Law § 6-
146 (1) are separate and distinct from the rules governing the
form and content of a designating petition as set forth in
Election Law § 6-134 (1) (cf. Moncayo v Withers, 154 AD2d 598,
598 [1989], lv denied 74 NY2d 614 [1989]) and, therefore,
respondent was not required to include – on his certificate of
acceptance – the term of the office that he was seeking.

      Nor are we persuaded that the inclusion of such information
invalidated respondent's certificate of acceptance. Inasmuch as
Election Law § 6-146 (1) did not require respondent to specify
the term of the office at issue (cf. Matter of Conklin v Canary,
112 AD2d 1062, 1062 [1985], affd 65 NY2d 952 [1985]), the
inclusion of such information was mere surplusage, and any error
in this regard does not afford a basis upon which to invalidate
respondent's designating petition (cf. Matter of Finn v Sherwood,
87 AD3d 1044, 1046 [2011] [erroneous reference to general rather
than primary election did not warrant invalidation of designating
petition]; Matter of Reagon v LeJeune, 307 AD2d 1015, 1015 [2003]
[same]) – particularly in view of the fact that there could be no
confusion as to the office for which respondent was filing his
acceptance (cf. Matter of Mizel v New York State Bd. of
Elections, 232 AD2d 721, 722 [1996]).3 Notably, there is no


     3
        The State Board was required to certify the offices to be
filled at the November 2014 general election at least eight
months prior thereto (see Election Law § 4-106 [1]), and if any
such office is for an unexpired term, to so state (see Election
Law § 4-106 [3]). Hence, at the time that the State Board filed
such certification in March 2014, there indeed were two offices
to be filled for Member of the Assembly for the 98th Assembly
District. However, once the Governor elected not to call a
                              -5-                519489

dispute that respondent's certificate of acceptance was duly
acknowledged (compare Matter of Meehan v Giunta, 74 AD3d 972,
973-974 [2010]; Matter of Bunger v Berger, 196 AD2d 867, 868
[1993], lv denied 82 NY2d 656 [1993]; Matter of Rhodes v Salerno,
90 AD2d 587, 587-588 [1982], affd 57 NY2d 885 [1982]) and timely
filed (compare Matter of Dixon v Clyne, 87 AD3d 812, 813 [2011],
appeal dismissed 17 NY3d 824 [2011]; Matter of Hockley v
Westchester County Bd. of Elections, 66 AD3d 898, 899 [2009], lv
denied 13 NY3d 710 [2009]; Matter of Carnahan v Ward, 44 AD3d
1249, 1250 [2007]), and no defect in the manner of filing has
been alleged (compare Matter of Gentner v Albany County Bd. of
Elections, 309 AD2d 962, 963-964 [2003]). Accordingly, in light
of the fact that the certificate of acceptance set forth
respondent's name and address, identified the relevant political
party, specified the office for which he was accepting the
underlying designation and was duly notarized, we discern no
valid basis upon which to invalidate respondent's designating
petition (see Matter of Finn v Sherwood, 87 AD3d at 1045-1046).
Petitioner's remaining contentions, to the extent not
specifically addressed, have been examined and found to be
lacking in merit.

      McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.,
concur.




special election with respect thereto, as acknowledged by the
State Board in its June 2014 directive, there was only one
"office" to be filled for Member of the Assembly for the 98th
Assembly District, "meaning the new upcoming Assembly term, not
the vacancy" (Matter of Barron v Board of Elections in City of
N.Y., 11 NY3d 745, 747-748 [2008]), which "shall be filled" at
the November 2014 general election (Public Officers Law § 42
[4]).
                              -6-                  519489

      ORDERED that the order is reversed, on the law, without
costs, petition dismissed and the designating petition at issue
herein naming respondent Daniel Castricone as the Conservative
Party candidate for the public office of Member of the Assembly
for the 98th Assembly District is declared valid.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court